Exhibit 10.1

 

AMENDMENT NO. 2

TO

FIFTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

QUALITYTECH, LP

 

THIS AMENDMENT NO. 2 TO FIFTH AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP (this “Amendment”), dated as of June 25, 2018, is entered into by
QTS Realty Trust, Inc., a Maryland corporation, as the general partner (the
“Company”) of QualityTech, LP, a Delaware limited partnership (the
“Partnership”), pursuant to the authority granted to the Company in the Fifth
Amended and Restated Agreement of Limited Partnership of QualityTech, LP, dated
as of October 15, 2013 (the “Partnership Agreement”), for the purpose of
classifying, designating, establishing and issuing additional Partnership Units
in the form of Series B Preferred Partnership Units (as defined below). 
Capitalized terms used and not defined herein shall have the meanings set forth
in the Partnership Agreement.

 

WHEREAS, a Pricing Committee of the Board of Directors (the “Board”) of the
Company, acting pursuant to authorization from the Board, duly adopted, by
unanimous written consent on June 20, 2018 classifying and designating 3,162,500
shares of Preferred Stock (as defined in the Articles of Amendment and
Restatement of the Company (the “Charter”)) as Series B Preferred Stock (as
defined below);

 

WHEREAS, in connection with the classification by the Pricing Committee, the
Company filed the Series B Articles Supplementary (as defined below) to the
Charter with the State Department of Assessments and Taxation of Maryland,
effective on June 22, 2018, establishing the Series B Preferred Stock, with such
preferences, rights, powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption as described in the
Series B Articles Supplementary;

 

WHEREAS, on June 25, 2018, the Company issued 3,162,500 shares of the Series B
Preferred Stock; and

 

WHEREAS, the Company has determined that, in connection with the issuance of the
Series B Preferred Stock, it is necessary and desirable to amend the Partnership
Agreement to create additional Partnership Units in the form of Series B
Preferred Partnership Units (as defined below) having such preferences, rights,
powers, restrictions, limitations as to distributions, qualifications and terms
and conditions of redemption which are substantially the same as the economic
rights of the Series B Preferred Stock.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
Company hereby amends the Partnership Agreement as follows:

 

Section 1.  Article 1 of the Partnership Agreement is hereby amended to add the
following definitions:

 

“Series B Articles Supplementary” shall mean the Articles Supplementary
Establishing and Fixing the Rights and Preferences of a Series of Preferred
Stock, designating the rights and preferences of the 6.50% Series B Cumulative
Convertible Perpetual Preferred Stock, filed as part

 

--------------------------------------------------------------------------------


 

of the Company’s Charter with the State Department of Assessments and Taxation
of Maryland, effective on June 22, 2018.

 

“Series B Preferred Partnership Interests” shall mean an ownership interest in
the Partnership evidenced by the Series B Preferred Partnership Units, having a
preference in payment of distributions or on liquidation as set forth in this
Amendment.

 

“Series B Preferred Partnership Units” shall mean the series of Preferred
Partnership Units established pursuant to this Amendment, representing a
fractional, undivided share of the Series B Preferred Partnership Interests of
all Partners issued under the Partnership Agreement.

 

“Series B Preferred Stock” shall mean the 6.50% Series B Cumulative Convertible
Perpetual Preferred Stock of the Company, with such preferences, rights, voting
powers, restrictions, limitations as to distributions, qualifications and terms
and conditions of redemption as described in the Series B Articles
Supplementary.

 

Section 2.  In accordance with Section 4.2 of the Partnership Agreement, set
forth in Exhibit K hereto are the terms and conditions of the Series B Preferred
Partnership Units hereby classified, designated, established and issued to the
Company in consideration of its contribution to the Partnership of the proceeds
of the issuance and sale of the Series B Preferred Stock by the Company.  The
Partnership Agreement hereby is amended to incorporate such Exhibit as Exhibit K
thereto to reflect the issuance of the Series B Preferred Partnership Units.

 

Section 3.  Except as modified herein, all terms and conditions of the
Partnership Agreement shall remain in full force and effect, which terms and
conditions the Company hereby ratifies and confirms.

 

Section 4.  This Amendment shall be construed and enforced in accordance with
and governed by the laws of the State of Delaware, without regard to conflicts
of law.

 

Section 5.  If any provision of this Amendment is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

[Remainder of page intentionally left blank, signature page follows.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Second Amendment to the
Fifth Amended and Restated Partnership Agreement of QualityTech, LP as of the
date first set forth above.

 

 

GENERAL PARTNER:

 

 

 

QTS Realty Trust, Inc.

 

 

 

By:

/s/ Shirley E. Goza

 

 

Shirley E. Goza

 

 

Secretary and General Counsel

 

[Signature Page to Amendment No. 2 to the Fifth Amended and Restated Agreement

of Limited Partnership of QualityTech LP]

 

--------------------------------------------------------------------------------


 

EXHIBIT K

DESIGNATION OF TERMS AND CONDITIONS OF

SERIES B PREFERRED PARTNERSHIP UNITS

 

(1)                                 Designation and Number.  A series of
Preferred Partnership Units, designated as Series B Preferred Partnership Units,
is hereby established.  The number of Series B Preferred Partnership Units shall
be 3,162,500.

 

(2)                                 Rank.  The Series B Preferred Partnership
Units will, with respect to rights to receive distributions and to participate
in distributions or payments upon liquidation, dissolution or winding up of the
Partnership, rank (a) senior to the Common Partnership Units and any other
Partnership Units of the Partnership, now or hereafter issued and outstanding,
the terms of which provide that such Partnership Units rank, as to distributions
and upon liquidation, dissolution or winding up of the Partnership, junior to
such Series B Preferred Partnership Units (“Junior Units”), (b) on parity with
the Company’s outstanding 7.125% Series A Cumulative Redeemable Perpetual
Preferred Partnership Units and any other Partnership Units of the Partnership
that the Company may authorize or issue in the future that, pursuant to the
terms thereof, rank on parity with the Series B Preferred Partnership Units with
respect to the payment of dividends and the distributions of assets in the event
of liquidation, dissolution or winding up of the Partnership (“Parity Units”);
and (c) junior to all Partnership Units of the Partnership  that the Company may
authorize or issue in the future, that pursuant to the terms thereof, rank
senior to the Series B Preferred Partnership Units with respect to the payment
of dividends and the distribution of assets in the event of the liquidation,
dissolution or winding up of the Partnership (“Senior Units”).

 

(3)                                 Distributions.

 

(a)                                 Subject to the rights of holders of any
Preferred Partnership Units ranking senior to the Series B Preferred Partnership
Units as to the payment of distributions, the Company, in its capacity as the
holder of the then outstanding Series B Preferred Partnership Units, shall be
entitled to receive, when, as and if authorized by the Company, out of funds
legally available for payment of distributions, cumulative cash distributions at
the rate of 6.50% per annum of the $100.00 liquidation preference of each
Series B Preferred Partnership Unit (equivalent to $6.50 per annum per Series B
Preferred Partnership Unit).

 

(b)                                 Distributions on each outstanding Series B
Preferred Partnership Unit shall be cumulative from and including June 25, 2018
(the “Original Issuance Date”)  and shall be payable (i) for the period from the
Original Issuance Date to July 14, 2018, on July 15, 2018, and (ii) for each
quarterly distribution period thereafter, quarterly in equal amounts in arrears
on the 15th of each January, April, July and October, (each such day being
hereinafter called a “Series B Distribution Payment Date”) at the then
applicable annual rate; provided, however, that if any Series B Distribution
Payment Date falls on any day other than a Business Day (as defined in the
Series B Articles Supplementary), the distribution which would otherwise have
been payable on such Series B Distribution Payment Date may be paid on the next
succeeding Business Day with the same force and effect as if paid on such
Series B Distribution Payment Date, and no interest or other sums shall accrue
on the amount so payable from such Series B Distribution Payment Date to such
next succeeding Business Day.  The period from and including the Original Issue
Date but excluding July 15, 2018, and each subsequent period from and including
April 15, 2018 or a Series B Distribution Payment Date, is hereafter called a
“Distribution Period.”  Each distribution is payable to holders of record as
they appear on the Partnership Unit records of the Partnership at the close of
business on the record date, not exceeding 30 days  preceding the applicable
Series B Distribution Payment Date, as shall be fixed by the Company. 
Distributions shall accumulate from the Original Issue Date or the most recent
Series B Distribution Payment

 

K-1

--------------------------------------------------------------------------------


 

Date to which distribution have been paid, whether or not there shall be funds
legally available for the payment of such distributions, whether the Partnership
has earnings or whether such distributions are authorized.  No interest, or sum
of money in lieu of interest, shall be payable in respect of any distribution
payment or payments on the Series B Preferred Partnership Units that may be in
arrears.  Holders of the Series B Preferred Partnership Units shall not be
entitled to any distributions, whether payable in cash, property or stock, in
excess of full cumulative distributions, as herein provided, on the Series B
Preferred Partnership Units.  Distributions payable on the Series B Preferred
Partnership Units for any period greater or less than a full Distribution Period
will be computed on the basis of a 360-day year consisting of twelve 30-day
months.  Distributions payable on the Series B Preferred Partnership Units for
each full Distribution Period will be computed by dividing the applicable annual
distribution rate by four.  After full cumulative distributions on the Series B
Preferred Partnership Units have been paid or declared and funds therefor set
aside for payment with respect to a Distribution Period, the holders of Series B
Preferred Partnership Units will not be entitled to any further distributions
with respect to that Distribution Period.

 

(c)                                  So long as any Series B Preferred
Partnership Units are outstanding, no distributions, except as described in the
immediately following sentence, shall be authorized and declared or paid or set
apart for payment on any series or class or classes of Parity Units for any
period unless full cumulative distributions have been declared and paid or are
contemporaneously declared and paid or declared and a sum sufficient for the
payment thereof set apart for such payment on the Series B Preferred Partnership
Units for all prior Distribution Periods.  When distributions are not paid in
full or a sum sufficient for such payment is not set apart, as aforesaid, all
distributions authorized and declared upon the Series B Preferred Partnership
Units and all distributions authorized and declared upon any other series or
class or classes of Parity Units shall be authorized and declared ratably in
proportion to the respective amounts of distributions accumulated and unpaid on
the Series B Preferred Partnership Units and such Parity Units.

 

(d)                                 So long as any Series B Preferred
Partnership Units are outstanding, no distributions (other than distributions
paid solely in Junior Units of, or in options, warrants or rights to subscribe
for or purchase, Junior Units) shall be authorized and declared or paid or set
apart for payment or other distribution authorized and declared or made upon
Junior Units, nor shall any Junior Units be redeemed, purchased or otherwise
acquired (other than a redemption, purchase or other acquisition of Partnership
Units made for purposes of and in compliance with requirements of an employee
incentive or benefit plan of the Company or any subsidiary, or a conversion into
or exchange for Junior Units or redemptions for the purpose of preserving the
Company’s qualification as a REIT (as defined in the Charter), or redemptions of
Partnership Units pursuant to Article 8 of the Partnership Agreement), for any
consideration (or any monies to be paid to or made available for a sinking fund
for the redemption of any such units) by the Partnership, directly or indirectly
(except by conversion into or exchange for Junior Units), unless in each case
full cumulative distributions on all outstanding shares of Series B Preferred
Partnership Units and any Parity Units at the time such distributions are
payable shall have been paid or set apart for payment for all past Distribution
Periods with respect to the Series B Preferred Partnership Units and all past
distribution periods with respect to such Parity Units.

 

(e)                                  Any distribution payment made on the
Series B Preferred Partnership Units shall first be credited against the
earliest accrued but unpaid distribution due with respect to such Units which
remains payable.

 

(f)                                   Except as provided herein, the Series B
Preferred Partnership Units shall not be entitled to participate in the earnings
or assets of the Partnership.

 

K-2

--------------------------------------------------------------------------------


 

(g)                                  As used herein, the term “Business Day”
shall mean any day, other than a Saturday or Sunday, that is neither a legal
holiday nor a day on which banking institutions in New York, New York are
authorized or required by law, regulation or executive order to close.

 

(h)                                 As used herein, the term “distribution” does
not include distributions payable solely in Junior Units on Junior Units, or in
options, warrants or rights to holders of Junior Units to subscribe for or
purchase any Junior Units.

 

(4)                                 Liquidation Preference.

 

(a)                                 In the event of any liquidation, dissolution
or winding up of the Partnership, whether voluntary or involuntary, before any
payment or distribution of the assets of the Partnership shall be made to or set
apart for the holders of Junior Units, the holders of the Series B Preferred
Partnership Units shall be entitled to receive $100.00 per Unit (the
“Liquidation Preference”) plus an amount per Unit equal to all distributions
(whether or not earned or declared) accumulated and unpaid thereon to, but not
including, the date of final distribution to such holders; but such holders of
the Series B Preferred Partnership Units shall not be entitled to any further
payment.  If, upon any such liquidation, dissolution or winding up of the
Partnership, the assets of the Partnership, or proceeds thereof, distributable
among the holders of the Series B Preferred Partnership Units shall be
insufficient to pay in full the preferential amount aforesaid and liquidating
payments on any other Parity Units, then such assets, or the proceeds thereof,
shall be distributed among the holders of such Series B Preferred Partnership
Units and any such other Parity Units ratably in accordance with the respective
amounts that would be payable on such Series B Preferred Partnership Units and
any such other Parity Units if all amounts payable thereon were paid in full. 
For the purposes of this Section 4, none of (i) a consolidation or merger of the
Partnership with one or more entities, (ii) a statutory Unit exchange or (iii) a
sale or transfer of all or substantially all of the Partnership’s assets shall
be deemed to be a liquidation, dissolution or winding up, voluntary or
involuntary, of the Partnership.

 

(b)                                 Until payment shall have been made in full
to the holders of Series B Preferred Partnership Units, as provided in this
Section 4, and to the holders of Parity Units, subject to any terms and
provisions applying thereto, no payment will be made to any holder of Junior
Units, upon the liquidation, dissolution or winding up of the Partnership. 
Subject to the rights of the holders of Parity Units, upon any liquidation,
dissolution or winding up of the Partnership, after payment shall have been made
in full to the holders of the Series B Preferred Partnership Units, as provided
in this Section 4, any series or class or classes of Junior Units shall be
entitled to receive, subject to any respective terms and provisions applying
thereto, any and all assets remaining to be paid or distributed, and the holders
of the Series B Preferred Partnership Units shall not be entitled to share
therein.

 

(5)                                 Redemption.  In connection with the
redemption by the Company of any shares of Series B Preferred Stock in
accordance with the provisions of the Series B Articles Supplementary, the
Partnership shall provide cash to the Company for such purpose which shall be
equal to the redemption price (as set forth in the Series B Articles
Supplementary), plus any and all accumulated and unpaid dividends on the
Series B Preferred Stock (whether or not declared), to, but not including, the
redemption date, and one Series B Preferred Partnership Unit shall be
concurrently redeemed with respect to each share of Series B Preferred Stock so
redeemed by the Company.  From and after the applicable redemption date, the
Series B Preferred Partnership Units so redeemed shall no longer be outstanding
and all rights hereunder, to distributions or otherwise, with respect to such
Series B Preferred Partnership Units shall cease.  Any Series B Preferred
Partnership Units so redeemed may be reissued to the Company at such time as the
Company issues or reissues a corresponding number of shares of Series B

 

K-3

--------------------------------------------------------------------------------


 

Preferred Stock, in exchange for the contribution by the Company to the
Partnership of the proceeds from such reissuance.

 

(6)                                 Voting Rights.  Except as required by
applicable law or the Partnership Agreement, the holder of the Series B
Preferred Partnership Units, as such, shall have no voting rights.

 

(7)                                 Conversion.  The Series B Preferred
Partnership Units are not convertible into or exchangeable for any other
property or securities of the Partnership, except as provided herein.

 

(a)                                 In the event of a conversion of any Series B
Preferred Stock into Class A common stock of the Company, par value $0.01 per
share (“Common Stock”), in accordance with the Series B Articles Supplementary,
upon conversion of such Series B Preferred Stock, the Partnership shall convert
an equal whole number of the Series B Preferred Partnership Units into Common
Partnership Units as such shares of Series B Preferred Stock are converted into
shares of Common Stock.  In the event of a conversion of any Series B Preferred
Stock into consideration other than Common Stock in accordance with the Series B
Articles Supplementary, the Partnership shall retire a number of Series B
Preferred Partnership Units equal to the number of shares of Series B Preferred
Stock converted into such other form of consideration.  In the event of a
conversion of the Series B Preferred Stock into Common Stock, to the extent the
Company is required to pay cash in lieu of fractional shares of Common Stock
pursuant to the Series B Articles Supplementary in connection with such
conversion, the Partnership shall distribute an equal amount of cash to the
Company.

 

(b)                                 Following any such conversion retirement by
the Partnership pursuant to this Section 7, the Company shall make such
revisions to the Partnership Agreement as it determines are necessary to reflect
such conversion.

 

(8)                                 Restriction on Ownership.  The Series B
Preferred Partnership Units shall be owned and held solely by the Company.

 

(9)                                 Allocations.  Allocations of the
Partnership’s items of income, gain, loss and deduction shall be allocated pro
rata among holders of Series B Preferred Partnership Units in accordance with
Article VI of the Partnership Agreement.

 

* * *

 

K-4

--------------------------------------------------------------------------------